Title: Toasts for Lafayette’s Dinner, [ante–5 November 1824]
From: Madison, James
To: 


        
          [ante-5 November 1824]
        
        Toasts suggested for the dinner to Genl: Lafayette
        + The Guest of the Nation: no where more welcome than in Virginia.
        She received his best services. He enjoys her best affections.
        “To love liberty a nation need but know it: to possess it, but to will it.”
   *La Fayette

        
        —The Rights of man, the Gift of God: The powers of Government the Grant of the people.
        The President of the U.S. (Monroe) the legitimate & beloved Chief of a loyal and happy people.
        The Congress of the U.S: In reality what they are called a Representation of the Nation.
        +The Memory of Washington, Greatest among the Great.
        +The Memory of Franklin, the immortal Franklin. He wrested thunderbolts from the Clouds, and forged them agst. Tyranny.
        The living Patriot (Jefferson) “who poured the soul of the Continent into the Declaration of Independence.”
   *President Stiles of New Haven

        — + The Heroes & Sages of the Revolution. Hallowed be the memories of the dead; happy the days of the Living.
        “The Infant Hercules, who strangled the two Serpents at Saratoga & York Town.”
   †Medal struck by Franklin

        France. May her destinies be as happy as she assisted in making ours.
        —The Phalanx of Republics from the Lakes of the North to the extreme South: Secure in their power; Just in their policy.
        The Example of free Institutions on this Hemisphere: a beneficent return for the wrongs done it by the other
        Greece. May she come out of the Furnace in which she is tried with a lustre worthy of her ancient Glory.
        +The Press, the Fulcrum of Public Opinion; the Lever that moves the World.
        Liberty & Learning: Each best supported when leaning on the other.
        The above submitted for the dinner to Lafayette at O. C. House
       
        The Divine Right of Self-Govt. & its immortal Champions
        The Liberty that chuses Virtue for its Guest.
        Happy the people who have Virtue for their guest & Gratitude for their feast.
   ‡Toast given by J.M. at a dinner at Charlottesville at which La fayette was present

        The Press & the Post, the Palladium & the pabulum of public Liberty.
      